Exhibit 10.2

EXECUTION COPY

 

--------------------------------------------------------------------------------

MORTGAGE LOAN PURCHASE AGREEMENT

dated as of November 13, 2006

among

OPTION ONE MORTGAGE CORPORATION,

as Responsible Party

SG MORTGAGE FINANCE CORP.,

as Seller

and

SG MORTGAGE SECURITIES, LLC,

as Purchaser

and

acknowledged and agreed by

WELLS FARGO BANK, N.A.,

as Interim Trustee and as Master Servicer

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page SECTION 1.   Agreement to Purchase    2 SECTION 2.   Mortgage Loan
Schedule    2 SECTION 3.   Consideration    2 SECTION 4.   Transfer of the
Mortgage Loans    2 SECTION 5.   Representations, Warranties and Covenants of
the Responsible Party and the Seller    4 SECTION 6.   Representations and
Warranties of the Responsible Party Relating to the Mortgage Loans    8 SECTION
7.   Repurchase Obligation for Defective Documentation and for Breach of
Representation and Warranty    25 SECTION 8.   Closing; Payment for the Mortgage
Loans    26 SECTION 9.   Closing Documents    27 SECTION 10.   Costs    27
SECTION 11.   Indemnification    28 SECTION 12.   Notices    29 SECTION 13.  
Severability of Provisions    29 SECTION 14.   Agreement of Parties    29
SECTION 15.   Survival    29 SECTION 16.   GOVERNING LAW    30 SECTION 17.  
Miscellaneous    30 SECTION 18.   Intent of the Parties    30

SCHEDULES & EXHIBITS:

 

Schedule I    Seller’s Representations and Warranties Exhibit 1    Contents of
Each Mortgage File Exhibit 2    Mortgage Loan Documents Exhibit 3    Mortgage
Loan Schedule

 

-i-



--------------------------------------------------------------------------------

MORTGAGE LOAN PURCHASE AGREEMENT

This MORTGAGE LOAN PURCHASE AGREEMENT, dated as of November 13, 2006 (this
“Agreement”), is among OPTION ONE MORTGAGE CORPORATION (in its individual
capacity, “Option One”), a California corporation, as responsible party (in such
capacity, the “Responsible Party”), SG MORTGAGE FINANCE CORP., a Delaware
corporation, as seller (the “Seller”), and SG MORTGAGE SECURITIES, LLC, a
Delaware limited liability company, as purchaser (the “Purchaser”).

Capitalized terms used but not defined herein have the meanings set forth in the
Pooling and Servicing Agreement, dated as of December 1, 2006 (the “Pooling and
Servicing Agreement”), among the Purchaser, as depositor, Wells Fargo Bank, N.A.
(in its individual capacity, “Wells Fargo”), as securities administrator,
custodian and master servicer (in such capacities, the “Master Servicer”),
Option One, as servicer (in such capacity, the “Servicer”), and HSBC Bank USA,
National Association, as trustee (the “Trustee”).

W I T N E S S E T H

WHEREAS, the Seller purchased the Mortgage Loans from the Responsible Party (or
from certain trusts established by the Responsible Party (the “Option One
Trusts”)), and, in connection with any securitization of the Mortgage Loans, the
Responsible Party agreed to cooperate with the Seller and to take certain
actions (including, without limitation, to make the representations and
warranties contained herein regarding the Responsible Party and the Mortgage
Loans);

WHEREAS, pursuant to the Trust Agreement (as amended, supplemented or otherwise
modified from time to time), dated as of May 18, 2005, between the Seller, as
beneficiary, and Wells Fargo, as trustee (in such capacity, the “Interim
Trustee”), the Interim Trustee holds the Mortgage Loans in trust for the benefit
of the Seller, and, pursuant to the Custodial Agreement, dated as of August 16,
2005, between the Seller, as owner, and Wells Fargo, as custodian (the
“Custodian”), the Custodian holds the Mortgage Loan Files in trust for the
benefit of the Seller;

WHEREAS, the Seller intends to sell and the Purchaser intends to purchase the
Mortgage Loans (as hereinafter identified) on the terms and subject to the
conditions set forth in this Agreement; and

WHEREAS, the Purchaser intends to deposit the Mortgage Loans into a mortgage
pool comprising the Trust Fund, which will be evidenced by a single series of
asset-backed certificates designated as SG Mortgage Securities Trust 2006-OPT2
Asset-Backed Certificates, Series 2006-OPT2 (the “Certificates”), and the
Certificates will consist of twenty-one classes of certificates and will be
issued pursuant to the Pooling and Servicing Agreement;

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Agreement to Purchase. The Seller agrees to sell and the Purchaser
agrees to purchase, on December 14, 2006 (the “Closing Date”), all the Seller’s
right title and interest in certain first lien and second lien, adjustable-rate
and fixed-rate, interest-only and fully-amortizing, one- to four-family
residential mortgage loans purchased by the Seller from the Responsible Party
(as more fully defined in the Pooling and Servicing Agreement, the “Mortgage
Loans”), having an aggregate principal balance as of the close of business on
December 1, 2006, (the “Cut-off Date”) of $813,345,795.44 (the “Closing
Balance”), after giving effect to all payments due on the Mortgage Loans on or
before the Cut-off Date, whether or not received including the right to any
Prepayment Charges payable by the related Mortgagors in connection with any
Principal Prepayments on the Mortgage Loans, on a servicing-retained basis.

SECTION 2. Mortgage Loan Schedule. The Purchaser and the Seller have agreed upon
which of the Mortgage Loans are to be purchased by the Purchaser pursuant to
this Agreement and the Seller will prepare or cause to be prepared on or prior
to the Closing Date a Mortgage Loan Schedule, attached hereto as Exhibit 3 (the
“Mortgage Loan Schedule”), that shall describe such Mortgage Loans and set forth
all of the Mortgage Loans to be purchased under this Agreement, including the
Prepayment Charges. The Mortgage Loan Schedule will conform to the requirements
set forth in this Agreement and to the definition of “Mortgage Loan Schedule”
under the Pooling and Servicing Agreement.

SECTION 3. Consideration.

(a) In consideration for the Mortgage Loans to be purchased hereunder the
Purchaser shall, as described in Section 8, pay to or upon the order of the
Seller in immediately available funds an amount (the “Total Purchase Price”)
equal to (i) the net sale proceeds of the Class A-1, Class A-2, Class A-3A,
Class A-3B, Class A-3C, Class A-3D, Class M-1, Class M-2, Class M-3, Class M-4,
Class M-5, Class M-6, Class M-7, Class M-8, Class M-9, Class M-10 and Class M-11
Certificates, and (ii) the Class CE, Class P and Class R Certificates.

(b) The Purchaser or any assignee, transferee or designee of the Purchaser shall
be entitled to all scheduled payments of principal due after the Cut-off Date,
all other payments of principal due and collected after the Cut-off Date, and
all payments of interest on the Mortgage Loans allocable to the period after the
Cut-off Date. All scheduled payments of principal and interest due on or before
the Cut-off Date and collected after the Cut-off Date shall belong to the
Seller.

(c) Pursuant to the Pooling and Servicing Agreement and the Assignment and
Recognition Agreement, dated as of December 1, 2006, between the Purchaser, as
assignor, the Trustee, as assignee, Option One, as servicer and responsible
party, and the Seller, the Purchaser will assign all of its right, title and
interest in and to the Mortgage Loans, together with its rights under this
Agreement, to the Trustee for the benefit of the Certificateholders.

SECTION 4. Transfer of the Mortgage Loans.

(a) Possession of Mortgage Files. Each of the Seller and the Interim Trustee
does hereby sell, and in connection therewith hereby assigns, to the Purchaser,
effective as of the

 

-2-



--------------------------------------------------------------------------------

Closing Date, without recourse but subject to the terms of this Agreement, all
of its right, title and interest in, to and under the Mortgage Loans, including
the related Prepayment Charges. The contents of each Mortgage File not delivered
to the Purchaser or to any assignee, transferee or designee of the Purchaser on
or prior to the Closing Date are and shall be held in trust by the Seller for
the benefit of the Purchaser or any assignee, transferee or designee of the
Purchaser. Upon the sale of the Mortgage Loans, the ownership of each Mortgage
Note, the related Mortgage and the other contents of the related Mortgage File
is vested in the Purchaser and the ownership of all records and documents with
respect to the related Mortgage Loan prepared by or that come into the
possession of the Seller on or after the Closing Date shall immediately vest in
the Purchaser and shall be delivered immediately to the Purchaser or as
otherwise directed by the Purchaser.

(b) Delivery of Mortgage Loan Documents. The Seller will, on or prior to the
Closing Date, deliver or cause to be delivered to the Purchaser or any assignee,
transferee or designee of the Purchaser the complete Mortgage File (as defined
in Exhibit 1) for each Mortgage Loan included on the Mortgage Loan Schedule,
which Mortgage File shall contain the Mortgage Loan Documents (as defined in
Exhibit 2).

The Seller shall forward to the Purchaser original documents evidencing an
assumption, modification, consolidation or extension of any Mortgage Loan within
two (2) weeks of their execution, provided, however, that the Seller shall
provide the Purchaser with a certified true copy of any such document submitted
for recordation within two (2) weeks of its execution, and shall provide the
original of any document submitted for recordation or a copy of such document
certified by the appropriate public recording office to be a true and complete
copy of the original within ninety (90) days of its submission for recordation,
subject to extension for reasonable cause.

In the event any document required to be delivered to the Purchaser pursuant to
this Section 4(b), including an original or copy of any document submitted for
recordation to the appropriate public recording office, is not so delivered to
the Purchaser, or to such other Person as the Purchaser shall designate in
writing, within ninety (90) days following the Closing Date (other than with
respect to the Assignments of Mortgage which shall be delivered to the Purchaser
in blank and recorded subsequently by the Purchaser or its designee), and in the
event that the Seller does not cure such failure within thirty (30) days of
discovery or receipt of written notification of such failure from the Purchaser,
the related Mortgage Loan shall, upon the request of the Purchaser, be
repurchased by the Seller at the price and in the manner specified in Section 7.
The foregoing repurchase obligation shall not apply in the event that the Seller
cannot deliver an original document submitted for recordation to the appropriate
public recording office within the specified period due to a delay caused by the
recording office in the applicable jurisdiction; provided that the Seller shall
instead deliver a recording receipt of such recording office or, if such
recording receipt is not available, an officer’s certificate of a servicing
officer of the Responsible Party, confirming that such documents have been
accepted for recording; provided that, upon request of the Purchaser and
delivery by the Purchaser to the Seller of a schedule of the related Mortgage
Loans, the Seller shall reissue and deliver to the Purchaser or its designee
said officer’s certificate. In addition to its repurchase obligations set forth
above in this paragraph, the Seller shall exert customary and diligent efforts
to cause the delivery to the Purchaser of the documents required to be delivered
under the preceding paragraphs. Each document required to be delivered under
this Section 4(b) shall be delivered by the Seller within three hundred and
sixty (360) days of the Closing Date.

 

-3-



--------------------------------------------------------------------------------

The Responsible Party shall pay all initial recording fees, if any, for the
Assignments of Mortgage and any other fees or costs in transferring all original
documents to the Purchaser or, upon written request of the Purchaser, to the
Purchaser or the Purchaser’s designee. The Seller (at the expense of the
Responsible Party) shall be responsible for recording the Assignments of
Mortgage.

(c) Acceptance of Mortgage Loans. The documents delivered pursuant to
Section 4(b) hereof shall be reviewed by the Purchaser or any assignee,
transferee or designee of the Purchaser at any time before or after the Closing
Date (and with respect to each document permitted to be delivered after the
Closing Date, within seven days of its delivery) to ascertain that all required
documents have been executed and received and that such documents relate to the
Mortgage Loans identified on the Mortgage Loan Schedule.

(d) Transfer of Interest in Agreements. The Purchaser has the right to assign
its interest under this Agreement, in whole or in part, to the Trustee, as may
be required to effect the purposes of the Pooling and Servicing Agreement,
without the consent of the Seller or the Responsible Party, and the assignee
shall succeed to the rights hereunder of the Purchaser. Any expense reasonably
incurred by or on behalf of the Purchaser or the Trustee in connection with
enforcing any obligations of the Seller or the Responsible Party under this
Agreement will be promptly reimbursed by the Seller or the Responsible Party, as
applicable.

(e) Examination of Mortgage Files. Prior to the Closing Date, the Seller shall
either (i) deliver in escrow to the Purchaser, or to any assignee, transferee or
designee of the Purchaser for examination, the Mortgage File pertaining to each
Mortgage Loan or (ii) make such Mortgage Files available to the Purchaser or to
any assignee, transferee or designee of the Purchaser for examination. Such
examination may be made by the Purchaser or the Trustee, and their respective
designees, upon reasonable notice to the Seller during normal business hours
before the Closing Date and within sixty (60) days after the Closing Date. If
any such person makes such examination prior to the Closing Date and identifies
any Mortgage Loans that do not conform to the requirements of the Purchaser as
described in this Agreement, such Mortgage Loans shall be deleted from the
Mortgage Loan Schedule. The Purchaser may, at its option and without notice to
the Seller, purchase all or part of the Mortgage Loans without conducting any
partial or complete examination. The fact that the Purchaser or any person has
conducted or has failed to conduct any partial or complete examination of the
Mortgage Files shall not affect the rights of the Purchaser or any assignee,
transferee or designee of the Purchaser to demand repurchase or other relief as
provided herein or under the Pooling and Servicing Agreement.

 

-4-



--------------------------------------------------------------------------------

SECTION 5. Representations, Warranties and Covenants of the Responsible Party
and the Seller.

(a) The Responsible Party hereby represents and warrants to the Seller and the
Purchaser, as of the date hereof and as of the Closing Date, and covenants,
that:

(i) The Responsible Party is duly organized, validly existing and in good
standing under the laws of the state of California and is and will remain in
compliance with the laws of each state in which any Mortgaged Property is
located to the extent necessary to ensure the enforceability of each Mortgage
Loan;

(ii) The Responsible Party has the full power and authority to execute, deliver
and perform, and to enter into and consummate, all transactions contemplated by
this Agreement. The Responsible Party has duly authorized the execution,
delivery and performance of this Agreement, has duly executed and delivered this
Agreement, and this Agreement, assuming due authorization, execution and
delivery by the Seller and the Purchaser, constitutes a legal, valid and binding
obligation of the Responsible Party, enforceable against it in accordance with
its terms except as the enforceability thereof may be limited by bankruptcy,
insolvency or reorganization;

(iii) The execution and delivery of this Agreement by the Responsible Party and
the performance of and compliance with the terms of this Agreement which are
applicable to the Responsible Party will not violate the Responsible Party’s
certificate of incorporation or bylaws or constitute a default under or result
in a breach or acceleration of, any material contract, agreement or other
instrument to which the Responsible Party is a party or which may be applicable
to the Responsible Party or its assets;

(iv) The Responsible Party is not in violation of, and the execution and
delivery of this Agreement by the Responsible Party and its performance and
compliance with the terms of this Agreement will not constitute a violation with
respect to, any order or decree of any court or any order or regulation of any
federal, state, municipal or governmental agency having jurisdiction over the
Responsible Party or its assets, which violation might have consequences that
would materially and adversely affect the condition (financial or otherwise) or
the operation of the Responsible Party or its assets or might have consequences
that would materially and adversely affect the enforceability of the Mortgage
Loans or this Agreement or the performance of its obligations and duties
hereunder;

(v) The Responsible Party does not believe, nor does it have any reason or cause
to believe, that it cannot perform each and every covenant of the Responsible
Party contained in this Agreement;

(vi) There are no actions or proceedings against, or investigations of, the
Responsible Party before any court, administrative or other tribunal (A) that
might prohibit its entering into this Agreement, (B) seeking to prevent the
consummation of the transactions contemplated by this Agreement or (C) that
might prohibit or materially and adversely affect the performance by the
Responsible Party of its obligations under, or the validity or enforceability
of, this Agreement;

(vii) No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Responsible Party of, or compliance by the Responsible Party with, this
Agreement or the consummation of the transactions contemplated by this
Agreement, except for such consents, approvals, authorizations or orders, if
any, that have been obtained prior to the Closing Date;

 

-5-



--------------------------------------------------------------------------------

(viii) The consummation of the transactions contemplated by this Agreement are
in the ordinary course of business of the Responsible Party; and

(ix) Neither this Agreement nor any written statement, report or other document
prepared and furnished by the Responsible Party pursuant to this Agreement or in
connection with the transactions contemplated hereby contains any untrue
statement of material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading.

(b) The Seller hereby represents and warrants to the Purchaser, as of the date
hereof and as of the Closing Date, and covenants, that:

(i) The Seller is duly organized, validly existing and in good standing as a
corporation under the laws of the State of Delaware with full corporate power
and authority to conduct its business as presently conducted by it to the extent
material to the consummation of the transactions contemplated herein. The Seller
has the full corporate power and authority to own the Mortgage Loans and to
transfer and convey the Mortgage Loans to the Purchaser and has the full
corporate power and authority to execute and deliver, engage in the transactions
contemplated by, and perform and observe the terms and conditions of this
Agreement.

(ii) The Seller has duly authorized the execution, delivery and performance of
this Agreement, has duly executed and delivered this Agreement, and this
Agreement, assuming due authorization, execution and delivery by the Responsible
Party, the Interim Trustee and the Purchaser, constitutes a legal, valid and
binding obligation of the Seller, enforceable against it in accordance with its
terms except as the enforceability thereof may be limited by bankruptcy,
insolvency or reorganization.

(iii) The execution, delivery and performance of this Agreement by the Seller
(x) does not conflict and will not conflict with, does not breach and will not
result in a breach of and does not constitute and will not constitute a default
(or an event, which with notice or lapse of time or both, would constitute a
default) under (A) any terms or provisions of the certificate of incorporation
or bylaws of the Seller, (B) any term or provision of any material agreement,
contract, instrument or indenture, to which the Seller is a party or by which
the Seller or any of its property is bound or (C) any law, rule, regulation,
order, judgment, writ, injunction or decree of any court or governmental
authority having jurisdiction over the Seller or any of its property and
(y) does not create or impose and will not result in the creation or imposition
of any lien, charge or encumbrance which would have a material adverse effect
upon the Mortgage Loans or any documents or instruments evidencing or securing
the Mortgage Loans.

(iv) No consent, approval, authorization or order of, registration or filing
with, or notice on behalf of the Seller to any governmental authority or court
is required, under federal laws or the laws of the State of Delaware, for the
execution, delivery and

 

-6-



--------------------------------------------------------------------------------

performance by the Seller of, or compliance by the Seller with, this Agreement
or the consummation by the Seller of any other transaction contemplated hereby;
provided, however, that the Seller makes no representation or warranty regarding
federal or state securities laws in connection with the sale or distribution of
the Certificates.

(v) The Seller is not in violation of, and the execution and delivery of this
Agreement by the Seller and its performance and compliance with the terms of
this Agreement will not constitute a violation with respect to, any order or
decree of any court or any order or regulation of any federal, state, municipal
or governmental agency having jurisdiction over the Seller or its assets, which
violation might have consequences that would materially and adversely affect the
condition (financial or otherwise) or the operation of the Seller or its assets
or might have consequences that would materially and adversely affect the
performance of its obligations and duties hereunder.

(vi) The Seller does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement.

(vii) Immediately prior to the sale of the Mortgage Loans to the Purchaser as
herein contemplated, the Seller will be the beneficial owner, and the Interim
Trustee will be the legal owner, of the related Mortgage and the indebtedness
evidenced by the related Mortgage Note, and, upon the payment to the Seller of
the Total Purchase Price, in the event that the Seller retains or has retained
record title, the Seller shall retain such record title to each Mortgage, each
related Mortgage Note and the related Mortgage Files with respect thereto in
trust for the Purchaser as the owner thereof from and after the date hereof.

(viii) There are no actions or proceedings against, or investigations known to
it of, the Seller before any court, administrative or other tribunal (A) that
might prohibit its entering into this Agreement, (B) seeking to prevent the sale
of the Mortgage Loans by the Seller or the consummation of the transactions
contemplated by this Agreement or (C) that might prohibit or materially and
adversely affect the performance by the Seller of its obligations under, or
validity or enforceability of, this Agreement.

(ix) The consummation of the transactions contemplated by this Agreement are in
the ordinary course of business of the Seller, and the transfer, assignment and
conveyance of the Mortgage Notes and the Mortgages by the Seller are not subject
to the bulk transfer or any similar statutory provisions.

(x) The Seller has not dealt with any broker, investment banker, agent or other
person, except for the Purchaser or any of its affiliates, that may be entitled
to any commission or compensation in connection with the sale of the Mortgage
Loans.

(xi) There is no litigation currently pending or, to the best of the Seller’s
knowledge without independent investigation, threatened against the Seller that
would reasonably be expected to adversely affect the transfer of the Mortgage
Loans, the issuance of the Certificates or the execution, delivery, performance
or enforceability of this Agreement, or that would result in a material adverse
change in the financial condition of the Seller.

 

-7-



--------------------------------------------------------------------------------

(xii) The Seller is solvent and will not be rendered insolvent by the
consummation of the transactions contemplated hereby. The Seller is not
transferring any Mortgage Loan with any intent to hinder, delay or defraud any
of its creditors.

(xiii) The Seller makes each of the additional representations and warranties
set forth on Schedule I hereto.

(c) The Seller hereby makes the representations and warranties set forth in
Sections 6(b), (q), (r), (w), (pp), (vv) and (kkkk) with the exception that the
words “Whole Loan Sale Date” in such sections are replaced with the words
“Cut-off Date”, provided, however, that (i) the phrase “except with respect to
payments not yet 30 days past due” shall be replaced with the phrase “except
with respect to payments not more than 30 days delinquent based on OTS
methodology” in both places where it appears in Section 6(b), (ii) the phrase
“up to the close of business on” shall be replaced with “prior to” where it
appears in Section 6(b), and (iii) if any corresponding representation or
warranty of the Responsible Party set forth in any such section with respect to
any Mortgage Loan was not true and correct as of the Whole Loan Sale Date (as
defined below) and was not subsequently cured prior to the Cut-off Date, the
Seller shall be deemed not to have made such representation or warranty under
such section with respect to such Mortgage Loan and shall have no corresponding
obligation to repurchase or substitute any such Mortgage Loan under Section 7.
In addition, the Seller makes the representations and warranties set forth in
Sections 6(zz), (ttt) and (vvvv) to the Purchaser and its assigns.

(d) As of the Closing Date and immediately prior to the sale of the Mortgage
Loans hereunder, the Seller is the sole beneficial and equitable owner of the
related Mortgage Notes and the related Mortgages and has full right to transfer
and sell the Mortgage Loans to the Purchaser free and clear of any encumbrance,
equity, lien, pledge, charge, claim or security interest.

SECTION 6. Representations and Warranties of the Responsible Party Relating to
the Mortgage Loans.

The Responsible Party hereby represents and warrants to the Seller and the
Purchaser that, as to each Mortgage Loan, as of the Closing Date or, if
specified below, as of the date that such Mortgage Loan was purchased by the
Seller from the Responsible Party (the “Whole Loan Sale Date”):

(a) The information set forth in the Mortgage Loan Schedule is complete, true
and correct as of the Cut-off Date;

(b) Except with respect to payments not yet 30 days past due, all payments
required to be made up to the close of business on the Whole Loan Sale Date
under the terms of the related Mortgage Note have been made; neither the
Responsible Party nor any applicable Option One Trust has advanced funds, or
induced, solicited or knowingly received any advance of funds from a party other
than the owner of the related Mortgaged Property, directly or indirectly, for
the payment of any amount required by

 

-8-



--------------------------------------------------------------------------------

the Mortgage Note or Mortgage; and as of the Whole Loan Sale Date, except with
respect to payments less than 30 days past due, there has been no delinquency,
exclusive of any period of grace, in any payment by the Mortgagor thereunder
since origination;

(c) There are no delinquent taxes, insurance premiums or other outstanding
charges that would jeopardize the lien priority of the Mortgage Loan;

(d) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments,
recorded in the applicable public recording office if necessary to maintain the
lien priority of the Mortgage, and which have been delivered to the Purchaser;
and the substance of any such waiver, alteration or modification has been
approved by the title insurer, to the extent required by the related policy. No
instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, except in connection with an
assumption agreement approved by the title insurer, to the extent required by
the policy, and which assumption agreement has been delivered to the Purchaser;

(e) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the Mortgage Note and the
Mortgage, or the exercise of any right thereunder, render the Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury and no such
right of rescission, set-off, counterclaim or defense has been asserted with
respect thereto;

(f) All buildings upon the Mortgaged Property are insured by an insurer
acceptable to Fannie Mae and Freddie Mac against loss by fire, hazards of
extended coverage and such other hazards as are customary in the area where the
Mortgaged Property is located, pursuant to insurance policies conforming to the
requirements of the Pooling and Servicing Agreement. All such insurance policies
contain a standard mortgagee clause naming the Responsible Party, its successors
and assigns as mortgagee and all premiums thereon have been paid. If upon
origination of the Mortgage Loan, the Mortgaged Property was in an area
identified on a Flood Hazard Map or Flood Insurance Rate Map issued by the
Federal Emergency Management Agency as having special flood hazards (and such
flood insurance has been made available) a flood insurance policy meeting the
requirements of the current guidelines of the Federal Insurance Administration
and conforming to the requirements of Fannie Mae or Freddie Mac is in effect.
The Mortgage obligates the Mortgagor thereunder to maintain all such insurance
at the Mortgagor’s cost and expense, and on the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at Mortgagor’s
cost and expense and to seek reimbursement therefor from the Mortgagor. The
hazard insurance policy is the valid and binding obligation of the insurer, is
in full force and effect, and will be in full force and effect and inure to the
benefit of the Responsible Party upon the consummation of the transactions
contemplated by this Agreement. Neither the Responsible Party nor any applicable
Option One Trust has engaged in, or has any knowledge of the Mortgagor’s having
engaged in, any act or omission which would

 

-9-



--------------------------------------------------------------------------------

impair the coverage of any such policy, the benefits of the endorsement provided
for herein, or the validity and binding effect of either, including, without
limitation, no unlawful fee, commission, kickback or other unlawful compensation
or value of any kind has been or will be received, retained or realized by any
attorney, firm or other person or entity, and no such unlawful items have been
received, retained or realized by the Responsible Party or any applicable Option
One Trust;

(g) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth in lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, fair housing, predatory
and abusive lending laws, or disclosure laws applicable to the origination and
servicing of loans of a type similar to the Mortgage Loans have been complied
with and the consummation of the transactions contemplated hereby will not
involve the violation of any such laws or regulations, and the Responsible Party
shall maintain in its possession, available for the Purchaser’s inspection, and
shall deliver to the Purchaser upon demand, evidence of compliance with all such
requirements;

(h) The Mortgage has not been satisfied, canceled, subordinated or rescinded, in
whole or in part, and the Mortgaged Property has not been released from the lien
of the Mortgage, in whole or in part, nor has any instrument been executed that
would effect any such satisfaction, cancellation, subordination, rescission or
release. Neither the Responsible Party nor any applicable Option One Trust has
waived the performance by the Mortgagor of any action, if the Mortgagor’s
failure to perform such action would cause the Mortgage Loan to be in default,
nor has the Responsible Party or any applicable Option One Trust waived any
default resulting from any action or inaction by the Mortgagor;

(i) With respect to any First Lien Mortgage Loan, the related Mortgage is a
valid, existing and enforceable first lien on the related Mortgaged Property
and, with respect to any Second Lien Mortgage Loan, the related Mortgage is a
valid, existing and enforceable second lien on the related Mortgaged Property,
including all improvements on the related Mortgaged Property subject only to
(1) with respect to any Second Lien Mortgage Loan, the related First Lien,
(2) the lien of current real property taxes and assessments which are not
delinquent, (3) covenants, conditions and restrictions, rights of way,
easements, mineral right reservations and other matters of the public record as
of the date of recording of such Mortgage which are acceptable to mortgage
lending institutions generally and specifically referred to in the lender’s
title insurance policy delivered to the originator of the related Mortgage Loan
and which do not adversely affect the Appraised Value of the related Mortgaged
Property, and (4) other matters to which like properties are commonly subject
which do not materially interfere with the benefits of the security intended to
be provided by the related Mortgage or the use, enjoyment, value (as determined
by Appraised Value) or marketability of the related Mortgaged Property. Any
security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates (y) with
respect to any First Lien Mortgage Loan, a valid, subsisting and enforceable
first lien and first priority security interest and (z) with respect to any
Second Lien Mortgage Loan, a valid, subsisting and enforceable second lien and
second priority security

 

-10-



--------------------------------------------------------------------------------

interest, in each case, on the property described therein, and the Seller has
the full right to sell and assign the same to the Purchaser. Except as set forth
on the Mortgage Loan Schedule, the Mortgaged Property was not, as of the date of
origination of the Mortgage Loan, subject to a mortgage, deed of trust, deed to
secure debt or other security instrument creating a lien subordinate to the lien
of the Mortgage;

(j) The Mortgage Note and the related Mortgage are genuine and each is the
legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms;

(k) All parties to the Mortgage Note and the Mortgage had legal capacity to
enter into the Mortgage Loan and to execute and deliver the Mortgage Note and
the Mortgage, and the Mortgage Note and the Mortgage have been duly and properly
executed by such parties;

(l) The Mortgagor is a natural person who executed the related Mortgage either
in an individual capacity or, provided that the related Mortgage is guaranteed
by a natural person, as trustee for a family trust;

(m) The proceeds of the Mortgage Loan have been fully disbursed to or for the
account of the Mortgagor and there is no obligation for the mortgagee to advance
additional funds thereunder and any and all requirements as to completion of any
on-site or off-site improvement and as to disbursements of any escrow funds
therefor have been complied with. All costs, fees and expenses incurred in
making or closing the Mortgage Loan and the recording of the Mortgage have been
paid, and the Mortgagor is not entitled to any refund of any amounts paid or due
to the mortgagee pursuant to the Mortgage Note or Mortgage;

(n) As of the Whole Loan Sale Date and immediately prior to the sale of the
Mortgage Loan to the Seller, the Responsible Party or the Option One Trusts were
the sole beneficial and equitable owner of the related Mortgage Note and the
related Mortgage and had full right to transfer and sell the Mortgage Loan to
the Purchaser free and clear of any encumbrance, equity, lien, pledge, charge,
claim or security interest;

(o) All parties which have had any interest in the Mortgage Loan, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) in compliance with any and all
applicable “doing business” and licensing requirements of the laws of the state
wherein the Mortgaged Property is located;

(p) The Mortgage Loan is covered by an ALTA lender’s title insurance policy and,
in the case of an Adjustable Rate Mortgage Loan, with an adjustable rate
mortgage endorsement, such endorsement substantially in the form of ALTA Form
6.0 or 6.1, or with respect to any Mortgage Loan for which the related Mortgaged
Property is located in California a CLTA lender’s title insurance policy, or
other generally acceptable form of policy or insurance acceptable to Fannie Mae
and Freddie Mac, issued by a title insurer acceptable to Fannie Mae or Freddie
Mac and qualified to do business in the

 

-11-



--------------------------------------------------------------------------------

jurisdiction where the Mortgaged Property is located, insuring (subject to the
exceptions contained in clauses (i)(1), (2) and (3) above) the Responsible
Party, its successors and assigns as to the first or second, as applicable,
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan and, with respect to an Adjustable Rate Mortgage Loan, against any loss by
reason of the invalidity or unenforceability of the lien resulting from the
provisions of the Mortgage providing for adjustment in the Mortgage Rate and
Monthly Payment. Additionally, such lender’s title insurance policy
affirmatively insures ingress and egress to and from the Mortgaged Property, and
against encroachments by or upon the Mortgaged Property or any interest therein.
The Responsible Party is the sole insured of such lender’s title insurance
policy, and such lender’s title insurance policy is in full force and effect and
will be in full force and effect upon the consummation of the transactions
contemplated by this Agreement. Such lender’s title insurance policy has been
duly and validly endorsed to the Purchaser or the assignment to the Purchaser of
the Responsible Party’s interest therein does not require the consent of or
notification to the related insurer. No claims have been made under such
lender’s title insurance policy, and no prior holder of the related Mortgage,
including the Responsible Party, has done, by act or omission, anything which
would impair the coverage of such lender’s title insurance policy;

(q) As of the Whole Loan Sale Date, there is no default, breach, violation or
event of acceleration existing under the Mortgage or the Mortgage Note and no
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event of
acceleration, and the Responsible Party has not waived (either for itself, for
any applicable Option One Trust or for the Seller) any default, breach,
violation or event of acceleration. For purposes of the foregoing, a delinquent
payment of less than thirty (30) days on a Mortgage Loan in and of itself does
not constitute a default, breach, violation or event of acceleration (or an
event which, with the passage of time or with notice and the expiration of any
grace or cure period, has occurred that would constitute a default, breach,
violation or event of acceleration) with respect to such Mortgage Loan;

(r) As of the Whole Loan Sale Date, there are no mechanics’ or similar liens or
claims which have been filed for work, labor or material (and no rights are
outstanding that under law could give rise to such lien) affecting the related
Mortgaged Property which are or may be liens prior to, or equal or coordinate
with, the lien of the related Mortgage;

(s) All improvements which were considered in determining the Appraised Value of
the related Mortgaged Property lay wholly within the boundaries and building
restriction lines of the Mortgaged Property, and no improvements on adjoining
properties encroach upon the Mortgaged Property;

(t) The Mortgage Loan was originated or acquired by the Responsible Party (and
if acquired by the Responsible Party the Mortgage Loan was underwritten in all
material respects with the Underwriting Guidelines) or originated by a savings
and loan association, a savings bank, a commercial bank or similar banking
institution which is supervised and examined by a federal or state authority, or
by a mortgagee approved as such by the Secretary of HUD.

 

-12-



--------------------------------------------------------------------------------

(u) Payments on the Mortgage Loan shall commence (with respect to any newly
originated Mortgage Loans) or commenced no more than two months after the
proceeds of the Mortgage Loan were disbursed. The Mortgage Loan bears interest
at the Mortgage Rate. The Mortgage Note is payable on the first day of each
month (except with respect to the Mortgage Loans set forth in the Mortgage Loan
Schedule as having Monthly Payments due on a day other than the first day of
each month) in Monthly Payments, which, in the case of a Fixed Rate Mortgage
Loans, are sufficient to fully amortize the original principal balance over the
original term thereof, of not more than forty (40) years, and to pay interest at
the related Mortgage Rate, and, in the case of an Adjustable Rate Mortgage Loan,
are changed on each Adjustment Date, and in any case, are sufficient to fully
amortize the original principal balance over the original term thereof and to
pay interest at the related Mortgage Rate. The Index for each Adjustable Rate
Mortgage Loan is as defined in the Mortgage Loan Schedule. Interest on the
Mortgage Loan is calculated on the basis of a 360 day year consisting of twelve
30-day months. The Mortgage Note does not permit negative amortization;

(v) The origination and collection practices used by the Responsible Party, with
respect to each Mortgage Note and Mortgage have been in all respects legal,
proper, prudent and customary in the mortgage origination and servicing
industry. The Mortgage Loan has been serviced by the Responsible Party and any
predecessor servicer in accordance with the terms of the Mortgage Note and
applicable law. With respect to escrow deposits and Escrow Payments, if any, all
such payments are in the possession of, or under the control with, the
Responsible Party, and there exist no deficiencies in connection therewith for
which customary arrangements for repayment thereof have not been made. An escrow
of funds is not prohibited by applicable law with respect to any Mortgage Loan
for which such escrow of funds has been established. All Mortgage Rate
adjustments have been made in strict compliance with state and federal law and
the terms of the related Mortgage Note. If, pursuant to the terms of the
Mortgage Note, another index was selected for determining the Mortgage Rate, the
same index was used with respect to each Mortgage Note which required a new
index to be selected, and such selection did not conflict with the terms of the
related Mortgage Note. The Responsible Party or an Affiliate thereof executed
and delivered any and all notices required under applicable law and the terms of
the related Mortgage Note and Mortgage regarding the Mortgage Rate and the
monthly payment adjustments. Any interest required to be paid pursuant to state,
federal and local law has been properly paid and credited. No escrow deposits or
Escrow Payments or other charges or payments due the Responsible Party have been
capitalized under any Mortgage or the related Mortgage Note and no such escrow
deposits or Escrow Payments are being held by the Responsible Party for any work
on a Mortgaged Property which has not been completed;

(w) As of the Whole Loan Sale Date, the Mortgaged Property is free of material
damage and waste that affect adversely the value of the Mortgaged Property and
there is no proceeding pending or threatened for the total or partial
condemnation thereof;

 

-13-



--------------------------------------------------------------------------------

(x) The Mortgage and related Mortgage Note contain customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including (i) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, and (ii) otherwise, by
judicial foreclosure. Upon default by a Mortgagor on a Mortgage Loan and
foreclosure on, or trustee’s sale of, the Mortgaged Property pursuant to the
proper procedures, the holder of the Mortgage Loan will be able to deliver good
and merchantable title to the Mortgaged Property. Since the date of origination
of the Mortgage Loan, the Mortgaged Property has not been subject to any
bankruptcy proceeding or foreclosure proceeding and the Mortgagor has not filed
for protection under applicable bankruptcy laws. There is no homestead or other
exemption available to the Mortgagor, which would interfere with the right to
sell the Mortgaged Property at a trustee’s sale or the right to foreclose the
Mortgage. The Mortgagor has not notified the Responsible Party and the
Responsible Party has no knowledge of any relief requested or allowed to the
Mortgagor under the Servicemembers Civil Relief Act of 1940;

(y) The Mortgage Loan was underwritten in accordance with the Underwriting
Guidelines of the Responsible Party in effect at the time the Mortgage Loan was
originated;

(z) The related Mortgaged Property is not a leasehold estate or, if such
Mortgaged Property is a leasehold estate, (i) the lessor under the lease holds a
fee simple interest in the land; (ii) the terms of such lease expressly permit
the mortgaging of the leasehold estate, the assignment of the lease without the
lessor’s consent and the acquisition by the holder of the Mortgage of the rights
of the lessee upon foreclosure or assignment in lieu of foreclosure or provide
the holder of the Mortgage with substantially similar protections; (iii) the
terms of such lease do not (a) allow the termination thereof upon the lessee’s
default without the holder of the Mortgage being entitled to receive written
notice of, and opportunity to cure, such default, (b) allow the termination of
the lease in the event of damage or destruction as long as the Mortgage is in
existence, (c) prohibit the holder of the Mortgage from being insured (or
receiving proceeds of insurance) under the hazard insurance policy or policies
relating to the Mortgaged Property or (d) permit any increase in rent other than
pre-established increases set forth in the lease; (iv) the original term of such
lease is not less than 15 years; (v) the term of such lease does not terminate
earlier than five years after the maturity date of the Mortgage Note; and
(vi) the Mortgaged Property is located in a jurisdiction in which the use of
leasehold estates in transferring ownership in residential properties is a
generally accepted practice;

(aa) The Mortgage Note is not and has not been secured by any collateral except
the lien of the corresponding Mortgage on the Mortgaged Property and the
security interest of any applicable security agreement or chattel mortgage
referred to above;

 

-14-



--------------------------------------------------------------------------------

(bb) The Mortgage Note is comprised of one original promissory note and each
such promissory note constitutes an “instrument” for purposes of
Section 102(a)(47) of the Uniform Commercial Code;

(cc) The Mortgage File contains an appraisal of the related Mortgaged Property
which (A) conformed to the Uniform Standards of Professional Appraisal Practice
adopted by the Appraisal Standards Board of the Appraisal Foundation and were
generally on forms acceptable to Fannie Mae and Freddie Mac, (B) was conducted
generally in accordance with the Underwriting Guidelines and included an
assessment of the fair market value of the related Mortgaged Property at the
time of such appraisal, and (C) was made and signed, prior to the approval of
the Mortgage Loan application, by a qualified appraiser who had no interest,
direct or indirect in the Mortgaged Property or in any loan made on the security
thereof, whose compensation is not affected by the approval or disapproval of
the Mortgage Loan and who met the minimum qualifications of Fannie Mae or
Freddie Mac. Each appraisal of the Mortgage Loan was made in accordance with the
relevant provisions of the Financial Institutions Reform, Recovery, and
Enforcement Act of 1989;

(dd) In the event the Mortgage constitutes a deed of trust, a trustee, duly
qualified under applicable law to serve as such, has been properly designated
and currently so serves and is named in the Mortgage, and no fees or expenses
are or will become payable by the Purchaser to the trustee under the deed of
trust, except in connection with a trustee’s sale after default by the
Mortgagor;

(ee) No Mortgage Loan contains provisions pursuant to which Monthly Payments are
(i) paid or partially paid with funds deposited in any separate account
established by the Responsible Party, the Mortgagor, or anyone on behalf of the
Mortgagor, (ii) paid by any source other than the Mortgagor or (iii) contains
any other similar provisions which may constitute a “buydown” provision. The
Mortgage Loan is not a graduated payment mortgage loan and the Mortgage Loan
does not have a shared appreciation or other contingent interest feature;

(ff) The Mortgagor has executed a statement to the effect that the Mortgagor has
received all disclosure materials required by applicable law with respect to the
making of a Fixed Rate Mortgage Loan, an Adjustable Rate Mortgage Loan, and a
Refinanced Mortgage Loan, as applicable, and evidence of such receipt is and
will remain in the Mortgage File;

(gg) No Mortgage Loan was made in connection with the construction or
rehabilitation of a Mortgaged Property;

(hh) The Mortgage Note, the Mortgage, the Assignment and any other documents
required to be delivered with respect to the Mortgage Loan pursuant to the
Custodial Agreement, have been delivered to the Custodian all in compliance with
the specific requirements of the Custodial Agreement;

 

-15-



--------------------------------------------------------------------------------

(ii) The Mortgaged Property is lawfully occupied under applicable law; all
inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy, have been made or obtained from the appropriate authorities. No
improvement located on or being part of any Mortgaged Property is in violation
of any applicable zoning law or regulation;

(jj) No error, omission, misrepresentation, negligence, fraud or similar
occurrence with respect to a Mortgage Loan (including the documents, instruments
and agreements submitted for the underwriting of such Mortgage Loan) has taken
place on the part of the Responsible Party, any applicable Option One Trust, or,
to the best of the Responsible Party’s knowledge, the Mortgagor, the appraiser,
any builder, or any developer, or any other party involved in the origination of
the Mortgage Loan or in the application of any insurance in relation to such
Mortgage Loan;

(kk) Each original Mortgage was recorded and all subsequent assignments of the
original Mortgage (other than the assignment to the Purchaser) have been
recorded, or are in the process of being recorded, in the appropriate
jurisdictions wherein such recordation is necessary to perfect the lien thereof
as against creditors of the Responsible Party, any applicable Option One Trust
and the Seller. The Assignment, is in recordable form and (other than with
respect to the blank assignee) is acceptable for recording under the laws of the
jurisdiction in which the Mortgaged Property is located;

(ll) Any principal advances made to the Mortgagor prior to the related Cut-off
Date have been consolidated with the outstanding principal amount secured by the
Mortgage, and the secured principal amount, as consolidated, bears a single
interest rate and single repayment term. The lien of the Mortgage securing the
consolidated principal amount is expressly insured as having first lien priority
with respect to each Mortgage Loan that is a First Lien Mortgage Loan or second
lien priority with respect to each Mortgage Loan that is a Second Lien Mortgage
Loan, in either case by a title insurance policy, an endorsement to the policy
insuring the mortgagee’s consolidated interest or by other title evidence
acceptable to Fannie Mae or Freddie Mac. The consolidated principal amount does
not exceed the original principal amount of the Mortgage Loan;

(mm) Except as otherwise disclosed on the Mortgage Loan Schedule, no Mortgage
Loan is a Balloon Loan that has an original stated maturity of less than seven
years;

(nn) If the Residential Dwelling on the Mortgaged Property is a condominium unit
or a unit in a planned unit development (other than a de minimis planned unit
development) such condominium or planned unit development project meets the
eligibility requirements set forth in the Underwriting Guidelines ;

(oo) Each Mortgage Loan originated in the state of Texas pursuant to Article
XVI, Section 50(a)(6) of the Texas Constitution (a “Texas Refinance Loan”) has
been originated in compliance with the provisions of Article XVI,
Section 50(a)(6) of the Texas Constitution, Texas Civil Statutes and the Texas
Finance Code. With respect to

 

-16-



--------------------------------------------------------------------------------

each Texas Refinance Loan that is a Cash Out Refinancing, the related Mortgage
Loan Documents state that the Mortgagor may prepay such Texas Refinance Loan in
whole or in part without incurring a Prepayment Charge. The Responsible Party
does not collect any such Prepayment Charges in connection with any such Texas
Refinance Loan;

(pp) As of the Whole Loan Sale Date, there is no pending action or proceeding
directly involving the Mortgaged Property in which compliance with any
environmental law, rule or regulation is an issue; as of the Whole Loan Sale
Date there is no violation of any environmental law, rule or regulation with
respect to the Mortgaged Property; and nothing further remains to be done to
satisfy in full all requirements of each such law, rule or regulation
constituting a prerequisite to use and enjoyment of said property;

(qq) The Responsible Party shall, at its own expense, cause each Mortgage Loan
to be covered by a “life of loan” Tax Service Contract which is assignable to
the Purchaser or its designee at no cost to the Purchaser or its designee;
provided, however, that if the Responsible Party fails to purchase such Tax
Service Contract, the Responsible Party shall be required to reimburse the
Purchaser for all costs and expenses incurred by the Purchaser in connection
with the purchase of any such Tax Service Contract;

(rr) Each Mortgage Loan is covered by a “life of loan” Flood Zone Service
Contract which is assignable to the Purchaser or its designee at no cost to the
Purchaser or its designee or, for each Mortgage Loan not covered by such Flood
Zone Service Contract, the Responsible Party agrees to purchase such Flood Zone
Service Contract;

(ss) Assuming a REMIC election were made with respect to a trust of which the
Mortgage Loans are a part, the Mortgage Loan constitutes a “qualified mortgage”
within the meaning of Section 860G(a)(3) of the Code;

(tt) No Mortgage Loan has an LTV or CLTV, as applicable, of more than 100%;

(uu) With respect to any Second Lien Mortgage Loan, either (a) no consent for
the Second Lien Mortgage Loan is required by the holder of the related First
Lien or (b) such consent has been obtained and is contained in the Mortgage
File;

(vv) With respect to each Second Lien Mortgage Loan, as of the Whole Loan Sale
Date, the related first lien mortgage loan is in full force and effect, and
there is no default, breach, violation or event which would permit acceleration
existing under such first lien mortgage or mortgage note, and no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event which would
permit acceleration thereunder;

(ww) With respect to each Second Lien Mortgage Loan, the related first lien
mortgage contains a provision which provides for giving notice of default or
breach to the mortgagee under such Second Lien Mortgage Loan and allows such
mortgagee to cure any default under the related first lien mortgage;

 

-17-



--------------------------------------------------------------------------------

(xx) With respect to any Second Lien Mortgage Loan, the Responsible Party has
not received notice of (1) any proceeding for the total or partial condemnation
of any Mortgaged Property or (2) any default under any mortgage, lien or other
encumbrance senior to the related Mortgage that has not been cured;

(yy) With respect to any Second Lien Mortgage Loan, where required by law in the
jurisdiction in which the Mortgaged Property is located, the original lender has
filed or recorded a request for notice of any action by the senior lienholder
under the related First Lien, and the original lender has notified any senior
lienholder in writing of the existence of the Second Lien Mortgage Loan and
requested notification of any action to be taken against the Mortgagor by the
senior lienholder;

(zz) No Mortgage Loan is (a) subject to, covered by or in violation of the Home
Ownership and Equity Protection Act of 1994 (“HOEPA”) (including a violation of
the thresholds set by HOEPA (and its implementing regulations, including 12 CFR
§ 226.32(a)(1)(i) and (ii)) limiting the Mortgage Interest Rate, points and fees
applicable to such Mortgage Loan), (b) classified as a “high cost,” “covered,”
“high risk home”, “high-rate, high-fee,” “threshold,” or “predatory” loan under
HOEPA or any other applicable state, federal or local law, including any
predatory or abusive lending laws (or a similarly classified loan using
different terminology under a law imposing heightened regulatory scrutiny or
additional legal liability for a residential mortgage loan having high interest
rates, points and/or fees), (c) a High Cost Loan or Covered Loan, as applicable
(as such terms are defined in the Standard & Poor’s LEVELS® Glossary Revised,
Appendix E) or (d) in violation of any state law or ordinance comparable to
HOEPA;

(aaa) The Responsible Party has no knowledge of any circumstances or condition
with respect to the Mortgage Loan, the Mortgaged Property, the Mortgagor or the
Mortgagor’s credit standing that can reasonably be expected to cause investors
who invest in substantially similar mortgage loans to regard the Mortgage Loan
as an unacceptable investment, cause the Mortgage Loan to become delinquent,
adversely affect the value of the Mortgage Loan or to cause the Mortgage Loan to
prepay during any period materially faster or slower than similar mortgage loans
held by the Responsible Party generally secured by properties in the same
geographic area as the related Mortgaged Property;

(bbb) No Mortgagor was required to purchase any credit life, disability,
accident or health insurance product or debt cancellation agreement as a
condition of obtaining the extension of credit. No Mortgagor obtained a prepaid
single premium credit life, disability, unemployment, property, mortgage,
accident or health insurance policy or debt cancellation agreement in connection
with the origination of the Loan. None of the proceeds of the Loan were used to
purchase or finance single-premium credit life or disability insurance policies
or any comparable insurance or debt cancellation agreement;

(ccc) With respect to any Mortgage Loan that contains a provision permitting
imposition of a Prepayment Charge: (i) prior to the Mortgage Loan’s origination,
the Mortgagor agreed to such Prepayment Charge in exchange for a monetary
benefit,

 

-18-



--------------------------------------------------------------------------------

including but not limited to a rate or fee reduction, (ii) prior to the Mortgage
Loan’s origination, the Mortgagor was offered the option of obtaining a mortgage
loan that did not require payment of such a premium, (iii) the Prepayment Charge
is disclosed to the Mortgagor in the Mortgage Loan Documents pursuant to
applicable state and federal law, (iv) the duration of the prepayment penalty
period shall not exceed three (3) years from the date of the Mortgage Note, and
(v) notwithstanding any state or federal law to the contrary, the Responsible
Party shall not impose such Prepayment Charge in any instance when the Mortgage
debt is accelerated as the result of the Mortgagor’s default in making the
Mortgage Loan payments. No Mortgage Loan will impose a prepayment penalty in
excess of the maximum amount permitted under applicable state law. No Mortgage
Loan that is an Adjustable Rate Mortgage Loan shall include an option to convert
to a Fixed-Rate Mortgage Loan;

(ddd) In connection with any Mortgage Loan, the Responsible Party has fully
furnished, in accordance with the Fair Credit Reporting Act and its implementing
regulations, accurate and complete information (i.e., favorable and unfavorable)
on its borrower credit files to Equifax, Experian and Trans Union Credit
Information Company (three of the credit repositories), on a monthly basis;

(eee) The source or seasoning, as applicable, of the down payment with respect
to each Mortgage Loan has been fully verified by the Responsible Party;

(fff) Each Mortgage Loan was originated on or after the date set forth in the
Mortgage Loan Schedule;

(ggg) No Mortgage Loan had an original term to maturity of more than forty
(40) years, unless otherwise set forth in the Mortgage Loan Schedule;

(hhh) No Mortgagor is the obligor on more than two Mortgage Notes (other than
with respect to the Mortgage Loans identified on the Mortgage Loan Schedule as
(i) numbers 321035726, 321035727 and 321035730 with respect to one Mortgagor and
(ii) numbers 551016698, 551016702 and 551016706 with respect to a second
Mortgagor);

(iii) Each Mortgage contains a provision for the acceleration of the payment of
the unpaid principal balance of the related Mortgage Loan in the event the
related Mortgaged Property is sold without the prior consent of the mortgagee
thereunder and to the best of the Responsible Party’s knowledge, such provision
is enforceable;

(jjj) Each Parity Act State Mortgage Loan was originated and is serviced in
conformity with the regulations promulgated by the OTS pursuant to the Parity
Act;

(kkk) No more than five percent (5%) of the Mortgage Loans are Second Lien
Mortgage Loans. The representations and warranties in this Section 6 are
applicable to such Second Lien Mortgage Loans to the extent that the
Underwriting Guidelines for the origination of second lien mortgage loans set
forth guidelines and/or procedures related to such representations and
warranties;

 

-19-



--------------------------------------------------------------------------------

(lll) All Parity Act State Mortgage Loans originated on or after July 1, 2003
comply with all applicable state laws, rules and regulations regarding
prepayment charges and such charges as set forth in the Mortgage Loan Documents
are enforceable under applicable state laws and regulations;

(mmm) The Index set forth in the Mortgage Note is LIBOR;

(nnn) With respect to each Adjustable Rate Mortgage Loan, the Mortgage Loan
Documents provide that after the related first Adjustment Date, a related
Mortgage Loan may only be assumed if the party assuming such Mortgage Loan meets
certain credit requirements stated in the Mortgage Loan Documents;

(ooo) To the best of the Responsible Party’s knowledge, no action, inaction or
event has occurred and no state of facts exists or has existed that has resulted
or will result in the exclusion from, denial of, or defense to coverage under
any insurance policy or bankruptcy bond related to the Mortgage Loans,
irrespective of the cause of such failure of coverage. In connection with the
placement of any such insurance, no commission, fee, or other compensation has
been or will be received by any Option One Trust or the Responsible Party or by
any officer, director, or employee of any Option One Trust or the Responsible
Party or any designee of any Option One Trust or the Responsible Party or any
corporation in which an Option One Trust, the Responsible Party or any officer,
director, or employee had a financial interest at the time of placement of such
insurance;

(ppp) With respect to each Mortgage, the Responsible Party has within the last
twelve months (unless such Mortgage was originated within such twelve month
period) analyzed the required Escrow Payments for each Mortgage and adjusted the
amount of such payments so that, assuming all required payments are timely made,
any deficiency will be eliminated on or before the first anniversary of such
analysis, or any overage will be refunded to the Mortgagor, in accordance with
Real Estate Settlement Procedures Act of 1974 and any other applicable law;

(qqq) No Mortgage Loan is secured by a manufactured home;

(rrr) With respect to each Mortgage Loan subject to a Prepayment Charge, such
Prepayment Charge, at the time of the origination of the related Mortgage Loan,
is enforceable and in compliance with all applicable local, state and federal
law;

(sss) Each Mortgage Loan (other than with respect to the points and fees
applicable to any Points and Fees Eligible Loan) is in compliance with the
anti-predatory lending eligibility for purchase requirements of Fannie Mae’s
Selling Guide;

(ttt) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory, abusive and fair lending laws;

 

-20-



--------------------------------------------------------------------------------

(uuu) No Mortgage Loan is a “high cost” mortgage loan, as defined in the
applicable predatory and abusive lending laws, including, but not limited to,
the Georgia Fair Lending Act and Section 6-L of the New York State Banking Law;

(vvv) No Mortgage Loan is a “High-Cost Home Loan” as defined in the New Jersey
Home Ownership Act effective November 27, 2003 (N.J.S.A. 46:10B-22 et seq.);

(www) No Mortgage Loan is a “High-Cost Home Loan” as defined in the New Mexico
Home Loan Protection Act effective January 1, 2004 (N.M. Stat. Ann. §§ 58-21A-1
et seq.);

(xxx) No Mortgage Loan is a “High-Risk Home Loan” as defined in the Illinois
High-Risk Home Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et
seq.);

(yyy) No Mortgage Loan is a “High-Cost Home Mortgage Loan” as defined in the
Massachusetts Predatory Home Loan Practices Act, effective November 7, 2004
(Mass. Ann. Laws Ch. 183C);

(zzz) No Mortgage Loan is a “High Cost Home Loan” as defined in the Indiana Home
Loan Practices Act, effective January 1, 2005 (Ind. Code Ann. Sections 24-9-1
through 24-9-9);

(aaaa) With respect to any Mortgage Loan originated on or after August 1, 2004,
(i) the Mortgage Loan is not subject to mandatory arbitration and (ii) neither
the related Mortgage nor the related Mortgage Note requires the borrower to
submit to arbitration to resolve any dispute arising out of or relating in any
way to the Mortgage Loan transaction;

(bbbb) No Mortgage Loan is a “High Cost Home Loan” as defined in the Arkansas
Home Loan Protection Act effective July 16, 2003 (Act 1340 of 2003);

(cccc) No Mortgage Loan is a “High Cost Home Loan” as defined in the Kentucky
high-cost home loan statute effective June 24, 2003 (Ky. Rev. Stat.
Section 360.100);

(dddd) No Mortgagor was encouraged or required to select a loan product offered
by the Mortgage Loan’s originator which is a higher cost product designed for
less creditworthy borrowers, taking into account such facts as, without
limitation, the Mortgage Loan’s requirements and the Mortgagor’s credit history,
income assets and liabilities. If, at the time of loan application, the
Mortgagor may have qualified for a lower cost credit product then offered by any
mortgage lending affiliate of the Mortgage Loan’s originator, the Mortgage
Loan’s originator referred the Mortgagor to such affiliate for underwriting
consideration;

(eeee) The Mortgage Loans were underwritten according to the Underwriting
Guidelines.

 

-21-



--------------------------------------------------------------------------------

(ffff) With respect to any Mortgage Loan that contains a provision permitting
imposition of a premium upon a prepayment prior to maturity: (i) prior to the
loan’s origination, the Mortgagor agreed to such premium in exchange for a
monetary benefit, including but not limited to a rate or fee reduction,
(ii) prior to the loan’s origination, the Mortgagor was offered the option of
obtaining a Mortgage Loan that did not require payment of such a premium,
(iii) the prepayment premium is disclosed to the Mortgagor in the loan documents
pursuant to applicable state and federal law, (iv) for Mortgage Loans originated
on or after September 1, 2004, the duration of the prepayment period shall not
exceed three (3) years from the date of the Note, unless the Mortgage Loan was
modified to reduce the prepayment period to no more than three years from the
date of the Note and the Mortgagor was notified in writing of such reduction in
prepayment period, and (v) notwithstanding any state or federal law to the
contrary, the Responsible Party shall not impose such prepayment premium in any
instance when the mortgage debt is accelerated as the result of the Mortgagor’s
default in making the loan payments;

(gggg) All points and fees related to each Mortgage Loan were disclosed in
writing to the borrower in accordance with applicable state and federal law and
regulation. Except in the case of a Points and Fees Eligible Loan, no Mortgagor
was charged “points and fees” (whether or not financed) in an amount greater
than 5% of the principal amount of such Mortgage Loan. For purposes of this
representation, such 5% limitation is calculated in accordance with Fannie Mae’s
anti-predatory lending requirements as set forth in the Fannie Mae Guides and
“points and fees” (x) include origination, underwriting, broker and finder’s
fees and charges that the mortgagee imposed as a condition of making the
Mortgage Loan, whether they are paid to the mortgagee or a third party, and
(y) exclude bona fide discount points, fees paid for actual services rendered in
connection with the origination of the Mortgage Loan (such as attorneys’ fees,
notaries fees and fees paid for property appraisals, credit reports, surveys,
title examinations and extracts, flood and tax certifications, and home
inspections), the cost of mortgage insurance or credit-risk price adjustments,
the costs of title, hazard, and flood insurance policies, state and local
transfer taxes or fees, escrow deposits for the future payment of taxes and
insurance premiums, and other miscellaneous fees and charges, which
miscellaneous fees and charges, in total, do not exceed 0.25% of the principal
amount of such Mortgage Loan;

(hhhh) The Mortgage Loan is in compliance with all requirements set forth in the
agreements pursuant to which the Responsible Party sold such Mortgage Loan to
the Seller, and the characteristics of the related Mortgage Loan Package as set
forth in the Mortgage Loan Schedule are true and correct;

(iiii) Each document or instrument in the related Mortgage File is in a form
generally acceptable to prudent mortgage lenders that regularly originate or
purchase mortgage loans comparable to the Mortgage Loans for sale to prudent
investors in the secondary market that invest in mortgage loans such as the
Mortgage Loans;

(jjjj) The Mortgaged Property is located in the state identified in the Mortgage
Loan Schedule;

 

-22-



--------------------------------------------------------------------------------

(kkkk) The Mortgage Loan was not prepaid in full prior to the Whole Loan Sale
Date and neither the Responsible Party nor any applicable Option One Trust have
received notification from a Mortgagor that a prepayment in full shall be made
after the Whole Loan Sale Date;

(llll) Each Mortgage Loan is eligible for sale in the secondary market or for
inclusion in a Securitization Transaction without unreasonable credit
enhancement;

(mmmm) With respect to each MERS Mortgage Loan, a MIN has been assigned by MERS
and such MIN is accurately provided on the Mortgage Loan Schedule. The related
Assignment to MERS has been duly and properly recorded;

(nnnn) With respect to each MERS Mortgage Loan, neither the Responsible Party
nor any applicable Option One Trust have received any notice of liens or legal
actions with respect to such Mortgage Loan and no such notices have been
electronically posted by MERS;

(oooo) No Mortgage Loan secured by property located in the State of Nevada is a
“home loan” as defined in the Nevada Assembly Bill No. 284, as amended;

(pppp) No Mortgage Loan is a subsection 10 mortgage under the Oklahoma Home
Ownership and Equity protection Act, as amended;

(qqqq) No Mortgage Loan originated in the City of Los Angeles is subject to the
City of Los Angeles, California Ordinance 175008, as amended, as a “home loan;”

(rrrr) No Mortgage Loan that is secured by property located within the State of
Maine meets the definition of a (i) “high-rate, high-fee” mortgage loan under
Article VIII, Title 9-A of the Maine Consumer Credit Code or (ii) “High-Cost
Home Loan” as defined under the Maine House Bill 383 L.D. 494, as amended
effective as of September 13, 2003;

(ssss) [Reserved];

(tttt) All fees and charges (including finance charges) and whether or not
financed, assessed, collected or to be collected in connection with the
origination and servicing of each Mortgage Loan has been disclosed in writing to
the borrower in accordance with applicable state and federal law and regulation;

(uuuu) The Responsible Party will transmit full-file credit reporting data for
each Mortgage Loan pursuant to Fannie Mae Guide Announcement 95-19 and that for
each Mortgage Loan, the Responsible Party agrees it shall report one of the
following statuses each month as follows: new origination, current, delinquent
(30-, 60-, 90-days, etc.), foreclosed, or charged-off;

(vvvv) No Mortgage Loan was originated on or after October 1, 2002 and before
March 7, 2003, which is secured by property located in the State of Georgia;

 

-23-



--------------------------------------------------------------------------------

(wwww) The methodology used in underwriting the extension of credit for each
Mortgage Loan does not rely solely on the extent of the Mortgagor’s equity in
the collateral as the principal determining factor in approving such extension
of credit. The methodology employed objective criteria such as the Mortgagor’s
income, assets and liabilities, to the proposed mortgage payment and, based on
such methodology, the Mortgage Loan’s originator made a reasonable determination
that at the time of origination the Mortgagor had the ability to make timely
payments on the Mortgage Loan;

(xxxx) Except as otherwise disclosed in the Mortgage Loan Schedule, the Stated
Principal Balance at origination for each First Lien Mortgage Loan that is
secured by a single family property located in any state other than the States
of Alaska or Hawaii did not exceed $417,000. Except as otherwise disclosed in
the Mortgage Loan Schedule, the Stated Principal Balance at origination for each
First Lien Mortgage Loan that is secured by a single family property located in
the States of Hawaii or Alaska did not exceed $625,500. Except as otherwise
disclosed in the Mortgage Loan Schedule, the Stated Principal Balance at
origination for each First Lien Mortgage Loan that is secured by a two-, three-,
or four- family property located in any state other than the States of Alaska or
Hawaii did not exceed $533,850, $645,3000 and $801,950, respectively. Except as
otherwise disclosed in the Mortgage Loan Schedule, the Stated Principal Balance
at origination for each First Lien Mortgage Loan that is secured by a two-,
three- or four- family property located in the States of Hawaii or Alaska did
not exceed $800,775, $967,950 and $1,202,925, respectively;

(yyyy) Except as otherwise disclosed in the Mortgage Loan Schedule, with respect
to Second Lien Mortgage Loan, such Second Lien is on a one- to four-family
residence that is the principal residence of the Mortgagor. Except as otherwise
disclosed in the Mortgage Loan Schedule, the Stated Principal Balance at
origination for each Second Lien Mortgage Loan that is secured by a one- to
four-family property located in any state other than the States of Alaska or
Hawaii did not exceed $208,500, without regard to the number of units. Except as
otherwise disclosed in the Mortgage Loan Schedule, the Stated Principal Balance
at origination for each Second Lien Mortgage Loan that is secured by a one- to
four-family property located in the States of Hawaii or Alaska did not exceed
$312,750, without regard to the number of units;

(zzzz) Except as otherwise disclosed in the Mortgage Loan Schedule, the sum of
the Stated Principal Balances at origination for each First Lien Mortgage Loan
and any Second Lien Mortgage Loans secured by a single family property located
in any state other than the States of Alaska or Hawaii did not exceed $417,000.
Except as otherwise disclosed in the Mortgage Loan Schedule, the sum of the
Stated Principal Balances at origination for each First Lien Mortgage Loan and
any Second Lien Mortgage Loans secured by a single family property located in
the States of Hawaii or Alaska did not exceed $625,500. Except as otherwise
disclosed in the Mortgage Loan Schedule, the sum of the Stated Principal
Balances at origination for each First Lien Mortgage Loan and any Second Lien
Mortgage Loans secured by a two-, three-, or four- family property located in
any state other than the States of Alaska or Hawaii did not exceed $533,850,
$645,3000 and $801,950, respectively. Except as otherwise disclosed in the
Mortgage

 

-24-



--------------------------------------------------------------------------------

Loan Schedule, the sum of the Stated Principal Balances at origination for each
First Lien Mortgage Loan and any Second Lien Mortgage Loans secured by a two-,
three- or four- family property located in the States of Hawaii or Alaska did
not exceed $800,775, $967,950 and $1,202,925, respectively; and

(aaaaa) No Mortgage Loan is “seasoned” (a seasoned Mortgage Loan is one where
the date of the related Mortgage Note is more than one year before the date on
which the Certificates are issued).

SECTION 7. Repurchase Obligation for Defective Documentation and for Breach of
Representation and Warranty.

(a) The representations and warranties contained in Sections 5(c) and 6 shall
not be impaired by any review and examination of Mortgage Files or any failure
on the part of the Seller or the Purchaser to review or examine such documents
and shall inure to the benefit of any assignee, transferee or designee of the
Purchaser, including the Trustee for the benefit of holders of the Certificates.

Upon discovery by the Seller, the Purchaser or any assignee, transferee or
designee of the Purchaser of any materially defective document in, or that any
material document was not transferred by or at the direction of the Seller as
part of any Mortgage File, or of a breach of any of the representations and
warranties contained in Sections 5(c) and 6 that materially and adversely
affects the value of any Mortgage Loan or the interest therein of the Purchaser
or the Purchaser’s assignee, transferee or designee, the party discovering such
breach shall give prompt written notice to the Seller (in the case of a missing
document) or to the Responsible Party and the Seller (in the case of a breach of
any of the representations and warranties contained in Sections 5(c) and 6.
Within sixty (60) days of its discovery or its receipt of notice of any such
missing documentation that was not transferred to the Purchaser as described
above, or of materially defective documentation, or of any such breach of a
representation and warranty, the Responsible Party or the Seller (or their
related designee), as applicable, promptly shall deliver such missing document
or cure such defect or breach in all material respects or, in the event the
Responsible Party or the Seller (or their related designee) cannot deliver such
missing document or cannot cure such defect or breach, the Responsible Party or
the Seller, as applicable, shall, within ninety (90) days of its discovery or
receipt of notice, either (i) repurchase the affected Mortgage Loan at the
Purchase Price (as defined in the Pooling and Servicing Agreement) or
(ii) pursuant to the provisions of the Pooling and Servicing Agreement, cause
the removal of such Mortgage Loan from the Trust Fund and substitute one or more
Qualified Substitute Mortgage Loans. The Responsible Party or the Seller, as
applicable, shall amend the Mortgage Loan Schedule to reflect the withdrawal of
such Mortgage Loan from the terms of this Agreement and the Pooling and
Servicing Agreement. The Responsible Party or the Seller, as applicable, shall
deliver to the Purchaser such amended Mortgage Loan Schedule and shall deliver
such other documents as are required by this Agreement or the Pooling and
Servicing Agreement within five (5) days of any such amendment. Any repurchase
pursuant to this Section 7(a) shall be accomplished by transfer to an account
designated by the Purchaser of the amount of the Purchase Price in accordance
with Section 2.03 of the Pooling and Servicing Agreement. Any repurchase
required by this Section shall be made in a manner consistent with Section 2.03
of the Pooling and Servicing Agreement.

 

-25-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (i) within 90 days of the earlier of discovery by
the Responsible Party or receipt of notice by the Responsible Party of the
breach of the representation and warranty of the Responsible Party set forth in
Section 6(ffff) above which materially and adversely affects the interests of
the Holders of the Class P Certificates in any Prepayment Charge, the
Responsible Party shall pay the amount of the scheduled Prepayment Charge, for
the benefit of the Holders of the Class P Certificates by remitting such amount
to the Servicer for deposit into the Collection Account, net of any amount
previously collected by the Servicer or paid by the Servicer, for the benefit of
the Holders of the Class P Certificates in respect of such Prepayment Charge and
(ii) it is understood and agreed by the parties hereto that a breach of the
representations and warranties set forth in any of clauses (zz), (bbb), (ccc),
(ddd), (qqq), (ttt), (aaaa), (dddd), (gggg), (vvvv), (wwww), (xxxx), (yyyy),
(zzzz) or (aaaaa) of Section 6 shall be deemed to materially and adversely
affect the value of the related Mortgage Loan or the interest therein of the
Purchaser or the Purchaser’s assignee, transferee or designee.

(b) Notwithstanding the foregoing, with respect to an alleged breach of a
representation and warranty which breach is covered by a title insurance policy,
the Purchaser shall use reasonable efforts to enforce the provisions of any
related title insurance policy prior to seeking a remedy against the Responsible
Party or the Seller hereunder.

(c) It is understood and agreed that the obligations of the Responsible Party or
the Seller set forth in this Section 7 to cure or repurchase a defective
Mortgage Loan constitute the sole remedies of the Purchaser against the
Responsible Party or the Seller respecting a missing document or a breach of the
representations and warranties contained in Sections 5(c) and 6.

SECTION 8. Closing; Payment for the Mortgage Loans.

The closing shall be subject to each of the following conditions:

(a) All of the representations and warranties of the Seller and the Responsible
Party under this Agreement shall be true and correct in all material respects as
of the date as of which they are made and no event shall have occurred which,
with notice or the passage of time, would constitute a default under this
Agreement;

(b) The Purchaser shall have received, or the attorneys of the Purchaser shall
have received in escrow (to be released from escrow at the time of closing), all
Closing Documents as specified in Section 9 of this Agreement, in such forms as
are agreed upon and acceptable to the Purchaser, duly executed by all
signatories other than the Purchaser as required pursuant to the respective
terms thereof;

(c) The Seller shall have delivered or caused to be delivered and released to
the Purchaser or to its designee, all documents (including without limitation,
the Mortgage Loans) required to be so delivered by the Purchaser pursuant to
Section 2.01 of the Pooling and Servicing Agreement; and

(d) All other terms and conditions of this Agreement and the Pooling and
Servicing Agreement shall have been complied with.

 

-26-



--------------------------------------------------------------------------------

Subject to the foregoing conditions, the Purchaser shall deliver or cause to be
delivered to the Seller on the Closing Date, against delivery and release by the
Seller to the Trustee of all documents required pursuant to the Pooling and
Servicing Agreement, the consideration for the Mortgage Loans as specified in
Section 3 of this Agreement, by delivery to the Seller of the Total Purchase
Price.

SECTION 9. Closing Documents. Without limiting the generality of Section 8
hereof, the closing shall be subject to delivery of each of the following
documents:

(a) An Officer’s Certificate of the Seller, dated the Closing Date, in form
satisfactory to and upon which the Purchaser may rely, and attached thereto
copies of the certificate of incorporation, bylaws and certificate of good
standing of the Seller;

(b) An Opinion of Counsel of the Seller, dated the Closing Date, in form
satisfactory to and addressed to the Purchaser;

(c) An Officer’s Certificate of the Responsible Party, dated the Closing Date,
in form satisfactory to and upon which the Purchaser may rely, and attached
thereto copies of the certificate of incorporation, bylaws and certificate of
good standing of the Responsible Party;

(d) An Opinion of Counsel of the Responsible Party, dated the Closing Date, in
form satisfactory to and addressed to the Purchaser;

(e) Such opinions of counsel as the Rating Agencies or the Trustee may request
in connection with the sale of the Mortgage Loans by the Seller to the Purchaser
or the Seller’s execution and delivery of, or performance under, this Agreement;

(f) A letter or letters from Deloitte and Touche LLP, certified public
accountants, to the effect that they have performed certain specified procedures
as a result of which they determined that certain information of an accounting,
financial or statistical nature set forth in the Purchaser’s freewriting
prospectus, dated November 13, 2006, and the Purchaser’s prospectus supplement,
dated November 16, 2006 (the “Prospectus Supplement”), each relating to the
Certificates, contained under the captions “Summary of Terms—Mortgage Loans”,
“Risk Factors” (to the extent of information concerning the Mortgage Loans
contained therein) and “The Mortgage Pool” agrees with the records of the
Responsible Party; and

(g) Such further information, certificates, opinions and documents as the
Purchaser may reasonably request.

SECTION 10. Costs. The Seller shall pay (or shall reimburse the Purchaser or any
other Person to the extent that the Purchaser or such other Person shall pay)
all costs and expenses incurred in connection with the transfer and delivery of
the Mortgage Loans, including without limitation, recording fees, fees for title
policy endorsements and continuations and, except as set forth in Section 4(b),
the fees for recording Assignments.

The Seller shall pay (or shall reimburse the Purchaser or any other Person to
the extent that the Purchaser or such other Person shall pay) the fees and
expenses of the Seller’s accountants and attorneys, the costs and expenses
incurred in connection with producing the

 

-27-



--------------------------------------------------------------------------------

Servicer’s or any Subservicer’s loan loss, foreclosure and delinquency
experience, the costs and expenses incurred in connection with obtaining the
documents referred to in Section 9, the costs and expenses of printing (or
otherwise reproducing) and delivering this Agreement, the Pooling and Servicing
Agreement, the Certificates, the prospectus and Prospectus Supplement, and any
private placement memorandum relating to the Certificates and other related
documents, the initial fees, costs and expenses of the Trustee, the Master
Servicer, the Securities Administrator and the Custodian, the fees and expenses
of the Purchaser’s counsel in connection with the preparation of all documents
relating to the securitization of the Mortgage Loans, the filing fee charged by
the Securities and Exchange Commission for registration of the Certificates and
the fees charged by any rating agency to rate the Certificates. All other costs
and expenses in connection with the transactions contemplated hereunder shall be
borne by the party incurring such expense.

SECTION 11. Indemnification. The Responsible Party shall indemnify and hold
harmless each of (i) the Purchaser, (ii) the Underwriters, (iii) the Person, if
any, to which the Purchaser assigns its rights in and to a Mortgage Loan and
each of their respective successors and assigns and (iv) each person, if any,
who controls the Purchaser within the meaning of Section 15 of the Securities
Act of 1933, as amended (the “1933 Act”) ((i) through (iv) collectively, the
“Indemnified Party”) against any and all losses, claims, expenses, damages or
liabilities to which the Indemnified Party may become subject, under the 1933
Act or otherwise, insofar as such losses, claims, expenses, damages or
liabilities (or actions in respect thereof) arise out of or are based upon
(a) any untrue statement or alleged untrue statement of any material fact
contained in the Prospectus Supplement or any private placement memorandum
relating to the offering by the Purchaser or an affiliate thereof of the Class
M-10 Certificates, the Class M-11 Certificates, the Class CE Certificates, the
Class P Certificates or the Class R Certificates, or the omission or the alleged
omission to state therein the material fact necessary in order to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in reliance upon and in conformity with
(i) information furnished in writing to the Purchaser or any of its affiliates
by the Responsible Party or any of its affiliates specifically for use therein
or (ii) the data files containing information with respect to the Mortgage Loans
as transmitted by modem to the Purchaser by the Responsible Party or any of its
affiliates (as such transmitted information may have been amended in writing by
the Responsible Party or any of its affiliates subsequent to such transmission),
(b) any representation, warranty or covenant made by the Responsible Party or
any affiliate of the Responsible Party herein or in the Pooling and Servicing
Agreement, on which the Purchaser has relied, being, or alleged to be, untrue or
incorrect or (c) any updated collateral information provided by any Underwriter
to a purchaser of the Certificates correctly derived from the data contained in
clause (ii) and the Remittance Report or a current collateral tape obtained from
the Responsible Party or an affiliate of the Responsible Party, including the
current Stated Principal Balances of the Mortgage Loans; provided, however, that
to the extent that any such losses, claims, expenses, damages or liabilities to
which the Indemnified Party may become subject arise out of or are based upon
both (1) statements, omissions, representations, warranties or covenants of the
Responsible Party described in clause (a), (b) or (c) above and (2) any other
factual basis, the Responsible Party shall indemnify and hold harmless the
Indemnified Party only to the extent that the losses, claims, expenses, damages,
or liabilities of the person or persons asserting the claim are determined to
rise from or be based upon matters set forth in clause (1) above and do not
result from the gross negligence or willful misconduct of such Indemnified
Party. This indemnity shall be in addition to any liability that the Seller may
otherwise have.

 

-28-



--------------------------------------------------------------------------------

SECTION 12. Notices. All demands, notices and communications hereunder shall be
in writing and shall be deemed to have been duly given if personally delivered
to or mailed by registered mail, postage prepaid, or transmitted by fax and,
receipt of which is confirmed by telephone, if to the Purchaser, addressed to SG
Mortgage Securities, LLC, at 1221 Avenue of the Americas, New York, NY 10020,
Facsimile: (212) 278-7320, Attention: Arnaud Denis, or such other address as may
hereafter be furnished to the Responsible Party and the Seller in writing by the
Purchaser; if to the Responsible Party, addressed to Option One Mortgage
Corporation at 3 Ada, Irvine, CA 92618, Facsimile (949) 790-7514, Attention:
Debbie Lonergan, or such other address as may hereafter be furnished to the
Seller and the Purchaser in writing by the Responsible Party; if to the Seller,
addressed to SG Mortgage Finance Corp. at 1221 Avenue of the Americas, New York,
NY 10020, Facsimile: (212) 278-7320, Attention: Carole Mortensen, or to such
other address as the Seller may designate in writing to the Purchaser and the
Responsible Party.

SECTION 13. Severability of Provisions. Any part, provision, representation or
warranty of this Agreement that is prohibited or that is held to be void or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any part,
provision, representation or warranty of this Agreement that is prohibited or
unenforceable or is held to be void or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction as to any Mortgage Loan
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereto
waive any provision of law which prohibits or renders void or unenforceable any
provision hereof.

SECTION 14. Agreement of Parties. The Seller, the Responsible Party and the
Purchaser each agree to execute and deliver such instruments and take such
actions as either of the others may, from time to time, reasonably request in
order to effectuate the purpose and to carry out the terms of this Agreement and
the Pooling and Servicing Agreement.

SECTION 15. Survival. (a) The Seller agrees that the representations, warranties
and agreements made by it herein and in any certificate or other instrument
delivered pursuant hereto shall be deemed to be relied upon by the Purchaser,
notwithstanding any investigation heretofore or hereafter made by the Purchaser
or on its behalf, and that the representations, warranties and agreements made
by the Seller herein or in any such certificate or other instrument shall
survive the delivery of and payment for the Mortgage Loans and shall continue in
full force and effect, notwithstanding any restrictive or qualified endorsement
on the Mortgage Notes and notwithstanding subsequent termination of this
Agreement, the Pooling and Servicing Agreement or the Trust Fund.

(b) The Responsible Party agrees that the representations, warranties and
agreements made by it herein and in any certificate or other instrument
delivered pursuant hereto shall be deemed to be relied upon by the Seller and
the Purchaser, notwithstanding any investigation heretofore or hereafter made by
the Seller or the Purchaser or on the behalf of

 

-29-



--------------------------------------------------------------------------------

either of them, and that the representations, warranties and agreements made by
the Responsible Party herein or in any such certificate or other instrument
shall continue in full force and effect, notwithstanding subsequent termination
of this Agreement, the Pooling and Servicing Agreement or the Trust Fund.

SECTION 16. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

SECTION 17. Miscellaneous. This Agreement may be executed in two or more
counterparts, each of which when so executed and delivered shall be an original,
but all of which together shall constitute one and the same instrument. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and assigns. This Agreement supersedes all prior
agreements and understandings relating to the subject matter hereof. Neither
this Agreement nor any term hereof may be changed, waived, discharged or
terminated orally, but only by an instrument in writing signed by the party
against whom enforcement of the change, waiver, discharge or termination is
sought. The headings in this Agreement are for purposes of reference only and
shall not limit or otherwise affect the meaning hereof.

SECTION 18. Intent of the Parties. It is the express intent of the parties
hereto that the conveyance of the Mortgage Loans by the Seller to the Purchaser
as provided herein be, and be construed as, a sale of the Mortgage Loans by the
Seller to the Purchaser and not as a pledge of the Mortgage Loans by the Seller
to the Purchaser to secure a debt or other obligation of the Seller. However, in
the event that, notwithstanding the aforementioned intent of the parties, the
Mortgage Loans are held to be property of the Seller, then (a) it is the express
intent of the parties hereto that such conveyance be deemed a pledge of the
Mortgage Loans by the Seller to the Purchaser to secure a debt or other
obligation of the Seller and (b) (1) this Agreement shall also be deemed to be a
security agreement within the meaning of Articles 8 and 9 of the New York
Uniform Commercial Code; (2) the conveyance provided for herein shall be deemed
to be a grant by the Seller to the Purchaser of a security interest in all of
the Seller’s right, title and interest in and to the Mortgage Loans and all
amounts payable to the holders of the Mortgage Loans in accordance with the
terms thereof and all proceeds of the conversion, voluntary or involuntary, of
the foregoing into cash, instruments, securities or other property, including
without limitation all amounts, other than investment earnings, from time to
time held or invested in the Collection Account whether in the form of cash,
instruments, securities or other property; (3) the possession by the Purchaser
or its agent of Mortgage Notes, the related Mortgages and such other items of
property that constitute instruments, money, negotiable documents or chattel
paper shall be deemed to be “possession” by the secured party for purposes of
perfecting the security interest pursuant to the New York Uniform Commercial
Code; and (4) notifications to persons holding such property and
acknowledgments, receipts or confirmations from persons holding such property
shall be deemed notifications to, or acknowledgments, receipts or confirmations
from, financial intermediaries, bailees or agents (as applicable) of the
Purchaser for the purpose of perfecting such security interest under applicable
law. Any assignment of the interest of the Purchaser as contemplated by
Section 4(d) hereof shall also be

 

-30-



--------------------------------------------------------------------------------

deemed to be an assignment of any security interest created hereby. The Seller
and the Purchaser shall, to the extent consistent with this Agreement, take such
actions as may be necessary to ensure that, if this Agreement were deemed to
create a security interest in the Mortgage Loans, such security interest would
be deemed to be a perfected security interest of first priority under applicable
law and will be maintained as such throughout the term of this Agreement and the
Pooling and Servicing Agreement.

[Signatures follow]

 

-31-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser, the Seller and the Responsible Party have
caused their names to be signed by their respective officers thereunto duly
authorized as of the date first above written.

 

SG MORTGAGE SECURITIES, LLC, as Purchaser

By:

 

/s/ Abner Figueroa

Name:   Abner Figueroa Title:   Director

 

   S-1    Mortgage Loan Purchase Agreement



--------------------------------------------------------------------------------

SG MORTGAGE FINANCE CORP., as Seller

By:

 

/s/ Carole A. Mortensen

Name:   Carole A. Mortensen Title:   Director

 

   S-2    Mortgage Loan Purchase Agreement



--------------------------------------------------------------------------------

OPTION ONE MORTGAGE CORPORATION, as Responsible Party

By:

 

/s/ Charles R. Fulton

Name:   Charles R. Fulton Title:   Vice President

 

   S-3    Mortgage Loan Purchase Agreement



--------------------------------------------------------------------------------

Acknowledged and Accepted by:

 

WELLS FARGO BANK, N.A., as Interim Trustee and as Master Servicer

By:

 

/s/Raymond Delli Colli

Name:   Raymond Delli Colli Title:   Vice President

 

   S-4    Mortgage Loan Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE I

The Seller hereby represents, warrants, and covenants to the Purchaser as
follows on the Closing Date and on each Distribution Date thereafter:

General

1. This Agreement creates a valid and continuing security interest (as defined
in the applicable Uniform Commercial Code (“UCC”)) in the Mortgage Loans in
favor of the Purchaser which security interest is prior to all other liens, and
is enforceable as such as against creditors of and purchasers from the Seller.

2. The Mortgage Loans constitute “general intangibles” or “instruments” within
the meaning of the applicable UCC.

3. The Collection Account and all subaccounts thereof constitute either a
deposit account or a securities account.

4. To the extent that payments and collections received or made with respect to
the Mortgage Loans constitute securities entitlements, such payments and
collections have been and will have been credited to the Collection Account. The
securities intermediary for the Collection Account has agreed to treat all
assets credited to the Collection Account as “financial assets” within the
meaning of the applicable UCC.

Creation

5. The Seller owns and has equitable title to the Mortgage Loans free and clear
of any lien, claim or encumbrance of any Person, excepting only liens for taxes,
assessments or similar governmental charges or levies incurred in the ordinary
course of business that are not yet due and payable or as to which any
applicable grace period shall not have expired, or that are being contested in
good faith by proper proceedings and for which adequate reserves have been
established, but only so long as foreclosure with respect to such a lien is not
imminent and the use and value of the property to which the lien attaches is not
impaired during the pendency of such proceeding.

6. The Seller has received all consents and approvals to the sale of the
Mortgage Loans hereunder to the Purchaser required by the terms of the Mortgage
Loans that constitute instruments.

7. To the extent the Collection Account or subaccounts thereof constitute
securities entitlements, certificated securities or uncertificated securities,
the Seller has received all consents and approvals required to transfer to the
Purchaser its interest and rights in the Collection Account hereunder.

Perfection

8. The Seller has caused or will have caused, within ten days after the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper

 

Sch.I-1



--------------------------------------------------------------------------------

filing office in the appropriate jurisdictions under applicable law in order to
perfect the sale of the Mortgage Loans from the Seller to the Purchaser and the
security interest in the Mortgage Loans granted to the Purchaser hereunder.

9. With respect to the Collection Account and all subaccounts that constitute
deposit accounts, either:

(i) the Seller has delivered to the Purchaser a fully-executed agreement
pursuant to which the bank maintaining the deposit accounts has agreed to comply
with all instructions originated by the Purchaser directing disposition of the
funds in the Collection Account without further consent by the Seller; or

(ii) the Seller has taken all steps necessary to cause the Purchaser to become
the account holder of the Collection Account.

10. With respect to the Collection Account or subaccounts thereof that
constitute securities accounts or securities entitlements, either:

(i) the Seller has caused or will have caused, within ten days after the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Collection
Account granted by the Seller to the Purchaser; or

(ii) the Seller has delivered to the Purchaser a fully-executed agreement
pursuant to which the securities intermediary has agreed to comply with all
instructions originated by the Purchaser relating to the Collection Account
without further consent by the Purchaser; or

(iii) the Seller has taken all steps necessary to cause the securities
intermediary to identify in its records the Purchaser as the person having a
security entitlement against the securities intermediary in the Collection
Account.

Priority

11. Other than the transfer of the Mortgage Loans to the Purchaser pursuant to
this Agreement, the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Mortgage Loans. The Seller has not
authorized the filing of, or is not aware of any financing statements against
the Seller that include a description of collateral covering the Mortgage Loans
other than any financing statement relating to the security interest granted to
the Purchaser hereunder or that has been terminated.

12. The Seller is not aware of any judgment, ERISA or tax lien filings against
the Seller.

13. The Trustee (or the Custodian on its behalf) has in its possession all
original copies of the Mortgage Notes that constitute or evidence the Mortgage
Loans. To the Seller’s knowledge, none of the instruments that constitute or
evidence the Mortgage Loans has

 

Sch.I-2



--------------------------------------------------------------------------------

any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than the Purchaser or its designee. All
financing statements filed or to be filed against the Seller in favor of the
Purchaser in connection herewith describing the Mortgage Loans contain a
statement to the following effect: “A purchase of or security interest in any
collateral described in this financing statement will violate the rights of the
Purchaser.”

14. Neither the Collection Account nor any subaccount thereof is in the name of
any person other than the Seller or the Purchaser or in the name of its nominee.
The Seller has not consented for the securities intermediary of the Collection
Account to comply with entitlement orders of any person other than the Purchaser
or its designee.

15. Survival of Perfection Representations. Notwithstanding any other provision
of this Agreement or any other transaction document, the Perfection
Representations contained in this Schedule shall be continuing, and remain in
full force and effect (notwithstanding any replacement of the Servicer or
termination of the Servicer’s rights to act as such) until such time as all
obligations under this Agreement have been finally and fully paid and performed.

16. No Waiver. The parties to this Agreement (i) shall not, without obtaining a
confirmation of the then-current rating of the Certificates waive any of the
Perfection Representations, and (ii) shall provide the Rating Agencies with
prompt written notice of any breach of the Perfection Representations, and shall
not, without obtaining a confirmation of the then-current rating of the
Certificates (as determined after any adjustment or withdrawal of the ratings
following notice of such breach) waive a breach of any of the Perfection
Representations.

17. Seller to Maintain Perfection and Priority. The Seller covenants that, in
order to evidence the interests of the Seller and the Purchaser under this
Agreement, the Seller shall take such action, or execute and deliver such
instruments (other than effecting a Filing (as defined below), unless such
Filing is effected in accordance with this paragraph) as may be necessary or
advisable (including, without limitation, such actions as are requested by the
Purchaser) to maintain and perfect, as a first priority interest, the
Purchaser’s security interest in the Mortgage Loans. The Seller shall, from time
to time and within the time limits established by law, prepare and present to
the Purchaser or its designee to authorize (based in reliance on the Opinion of
Counsel hereinafter provided for) the Seller to file, all financing statements,
amendments, continuations, initial financing statements in lieu of a
continuation statement, terminations, partial terminations, releases or partial
releases, or any other filings necessary or advisable to continue, maintain and
perfect the Purchaser’s security interest in the Mortgage Loans as a
first-priority interest (each a “Filing”). The Seller shall present each such
Filing to the Purchaser or its designee together with (x) an Opinion of Counsel
to the effect that such Filing is (i) consistent with the grant of the security
interest to the Purchaser pursuant to Section 17 of this Agreement,
(ii) satisfies all requirements and conditions to such Filing in this Agreement
and (iii) satisfies the requirements for a Filing of such type under the Uniform
Commercial Code in the applicable jurisdiction (or if the Uniform Commercial
Code does not apply, the applicable statute governing the perfection of security
interests), and (y) a form of authorization for the Purchaser’s signature. Upon
receipt of such Opinion of Counsel and form of authorization, the Purchaser
shall promptly authorize in writing the Seller to, and the Seller shall, effect
such Filing under the UCC without the signature of the Seller or the Purchaser
where

 

Sch.I-3



--------------------------------------------------------------------------------

allowed by applicable law. Notwithstanding anything else in the transaction
documents to the contrary, the Seller shall not have any authority to effect a
Filing without obtaining written authorization from the Purchaser or its
designee.

 

Sch.I-4



--------------------------------------------------------------------------------

EXHIBIT 1

CONTENTS OF EACH MORTGAGE FILE

With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items:

 

  (1) Mortgage Loan Documents.

 

  (2) Loan application.

 

  (3) Mortgage Loan closing statement.

 

  (4) Verification of employment and, if applicable, income.

 

  (5) If applicable, verification of acceptable evidence of source and amount of
down payment.

 

  (6) Credit report on Mortgagor.

 

  (7) Mortgaged Property appraisal report.

 

  (8) Photograph of the Mortgaged Property.

 

  (9) Survey of the Mortgaged Property.

 

  (10) Copy of each instrument necessary to complete identification of any
exception set forth in the exception schedule in the title policy, i.e., map or
plat, restrictions, easements, sewer agreements, home association declarations,
etc.

 

  (11) All required disclosure statements and statement of Mortgagor confirming
receipt thereof.

 

  (12) If available, termite report, structural engineer’s report, water
potability and septic certification.

 

  (13) Sales Contract.

 

  (14) Hazard insurance policy.

 

  (15) Tax receipts, insurance premium receipts, ledger sheets, payment history
from date of origination, insurance claim files, correspondence, current and
historical computerized data files, and all other processing, underwriting and
closing papers and records which are customarily contained in a mortgage loan
file and which are required to document the Mortgage Loan or to service the
Mortgage Loan.

 

  (16) Amortization schedule, if available.

 

Ex.1-1



--------------------------------------------------------------------------------

  (17) Payment history for Mortgage Loans that have been closed for more than 90
days.

 

  (18) The original policy of primary mortgage guaranty insurance or, if such
insurance is provided by a master policy, the original certificate of insurance
and a copy of such master policy, if available.

 

Ex.1-2



--------------------------------------------------------------------------------

EXHIBIT 2

MORTGAGE LOAN DOCUMENTS

With respect to each Mortgage Loan, the Mortgage Loan Documents include each of
the following items:

(a) The original Note together with any applicable riders, bearing all
intervening endorsements necessary to show a complete chain of endorsements from
the original payee to the last endorsee, endorsed (on the Note or an allonge
attached thereto) “Pay to the order of                     , without recourse,”
and signed in the name of the last endorsee by a duly qualified officer of the
last endorsee. If the Mortgage Loan was acquired by the last endorsee in a
merger, the endorsement must be by “[name of last endorsee], successor by merger
to [name of predecessor]”. If the Mortgage Loan was acquired or originated by
the last endorsee while doing business under another name, the endorsement must
be by “[name of last endorsee], formerly known as [previous name]”;

(b) Except as provided below and for each Mortgage Loan that is not a MERS Loan,
the original Mortgage with evidence of recording thereon, or a copy thereof
certified by the public recording office in which such Mortgage has been
recorded or, if the original Mortgage has not been returned from the applicable
public recording office, a true certified copy of the original Mortgage that has
been delivered for recording in the appropriate public recording office of the
jurisdiction in which the Mortgaged Property is located and in the case of each
MERS Loan, the original Mortgage, noting the presence of the MIN of the Loan and
either language indicating that the Mortgage Loan is a MOM Loan or if the Loan
was not a MOM Loan at origination, the original Mortgage and the assignment
thereof to MERS, with evidence of recording indicated thereon, or a copy of the
Mortgage certified by the public recording office in which such Mortgage has
been recorded.

(c) In the case of each Mortgage Loan that is not a MERS Loan, the original
Assignment, in blank, executed via original signature, which assignment shall be
in form and substance acceptable for recording (except for the insertion of the
name of the assignee and the related Mortgage recording information). If the
Mortgage Loan was acquired by the last assignee in a merger, the Assignment must
be made by “[name of last assignee], successor by merger to [name of
predecessor]”. If the Mortgage Loan was acquired or originated by the last
assignee while doing business under another name, the Assignment must be by
“[name of last assignee], formerly known as [previous name]”;

(d) Originals of all intervening assignments of mortgage (if applicable), with
evidence of recording thereon, showing a complete chain of title from the
originator to the last assignee;

(e) Originals of all assumption, modification, consolidation or extension
agreements, if any, with evidence of recording thereon, unless such originals
are permanently retained by the applicable recording office (in which event, a
photocopy of each such original,

Ex.2-1



--------------------------------------------------------------------------------

certified by the applicable recording office to be a true, correct and complete
copy of the original) along with an endorsement to the original policy of title
insurance extending coverage to the date and time of the recording of any such
modification, assumption, consolidation or extension;

(f) If the Note or Mortgage was executed pursuant to a power of attorney or
other instrument that authorized or empowered such Person to sign, the original
power of attorney (or such other instrument), with evidence of recording
thereon, unless such originals are permanently retained by the applicable
recording office (in which event, a photocopy of each such original, certified
by the applicable recording office to be a true, correct and complete copy of
the original);

(g)(i) The original mortgagee title insurance policy or (ii) if such policy has
not been issued, (a) a written commitment or binder for such policy issued by a
title insurer and an Officer’s Certificate of the title insurer certifying that
all of the requirements specified in such commitment have been satisfied or
(b) a preliminary title report issued by a title insurer in anticipation of
issuing a title insurance policy which evidences existing liens and gives a
preliminary opinion as to the absence of any encumbrance on title to the
Mortgaged Property except liens to be removed on or before purchase by the
Mortgagor or which constitute customary exceptions acceptable to lenders
generally;

(h) the original of any security agreement, chattel mortgage or equivalent
document executed in connection with the Mortgage;

(i) the original of any loan agreement or guaranty executed in connection with
the Note;

If any original recorded document required to be delivered the Purchaser has
been lost or if such public recording office retains the original recorded
document, then in lieu of delivering such original, the Seller shall deliver, or
cause to be delivered, a photocopy of such original document certified by such
public recording office to be a true, correct and complete copy of the original
recorded document.

If any original Mortgage required to be delivered to the Purchaser has been
delivered for recording to the appropriate public recording office of the
jurisdiction in which the Mortgaged Property is located but has not yet been
returned by such recording office, in lieu of delivering such original, the
Seller shall deliver, or cause to be delivered, a certified true, correct and
complete copy of such original Mortgage that has been delivered to the
appropriate public recording office for recordation.

If any such other original document required to be delivered to the Purchaser
but which has been delivered for recording to the appropriate public recording
office of the jurisdiction in which the Mortgaged Property is located but has
not yet been returned by such recording office, in lieu of delivering such
original, the Seller shall deliver, or cause to be delivered, a certified true,
correct and complete copy of such document that has been delivered to the
appropriate public recording office for recordation.

 

Ex.2-2



--------------------------------------------------------------------------------

EXHIBIT 3

MORTGAGE LOAN SCHEDULE

(Please refer to the Mortgage Loan Schedule filed

as a free writing prospectus on November 13, 2006.)

 

Ex.3-1